222 F.2d 263
Antonio DA CRUZ, Appellant,v.T. J. HOLLAND, District Director, Immigration and Naturalization Service, Appellee.
No. 11527.
United States Court of Appeals Third Circuit.
Argued May 16, 1955.
Decided May 17, 1955.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Thomas J. Clary, Judge.
J. J. Kilimnik, Philadelphia, Pa., for appellant.
Francis Ballard, Asst. U. S. Atty., Philadelphia, Pa., for appellee.
Before McLAUGHLIN, KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
Upon the authority of Shaughnessy v. Pedreiro, 75 S.Ct. 591, and Diogo v. Holland, 3 Cir., 221 F.2d 806, the order of the district court dismissing the complaint for want of jurisdiction will be reversed and the cause will be remanded with directions to reinstate the complaint.